DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 20, 23, 24, and 26 are rejoined and are herein allowed.

Response to Amendment
	Applicant is thanked for the interview of 4/20/2022 which helped clarify the wording of the claims with regard to the wording in the specification as originally filed, specifically paragraph 0072.

Allowable Subject Matter
Claims 14, 15, 17-32 are allowed.
As shown in the non-final rejection mailed 12/22/2020, the combination of Durling, Lee, and Roos shows the energy monitoring and disaggregation concepts of the claims.   The prior art of record does not appear to show “based on the provided data [related to energy usage environment at a level corresponding to all of the circuits, a particular circuit and/or a device] and based on the energy usage behavior and one or more thresholds for use of the renewable source, perform an adjustment to the rechargeable battery.”   This concept is shown in the original specification in paragraph 0072.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117